DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 9,823,485 to Kim et al. (Kim), fails to disclose or suggest a display device comprising a polarizer having a first absorption axis; a polymerized cholesteric material layer (PCM layer), disposed on one side of the first phase retardation layer opposite to the display surface; and a switchable polarizer, disposed on one side of the second phase retardation layer opposite to the display surface, wherein the polarity of the switchable polarizer is turned on or off according to a display state or a non-display state of the display panel, respectively, and the switchable polarizer, when having the polarity, has a second absorption axis being in the same direction as the first absorption axis.
As shown in Figs. 5, 8 and 10, Kim only discloses a display device, comprising:
a display panel 121, having a display surface (front surface);
a polarization modulation panel 131, disposed on the display surface (col. 6, lines 16-43);
a first phase retardation layer 132 (quarter wave plate), disposed on one side of the polarization modulation panel 131 opposite to the display surface, having a first optical axis S, and configured to allow linearly polarized light passing therethrough to have phase retardation (quarter wavelength), so as to generate circularly polarized light or elliptically polarized light having preset optical activity (Fig. 10, and col. 6, lines 44-50);

a second phase retardation layer 134 (quarter wave plate), disposed on one side of the directional mirror 133 opposite to the display surface, and having a second optical axis S, wherein the second optical axis is orthogonal to the first optical axis S (col. 6, line 64 through col. 7, line 6); and
a reflective polarizer 135, disposed on one side of the second phase retardation layer 134 opposite to the display surface, wherein the reflective polarizer 135 transmits linear polarization light in a first direction (P axis) and reflects linear polarization light in a second direction (R axis) perpendicular to the first direction (Figs. 5, and col. 7, lines 7-15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
February 9, 2022